Title: From George Washington to Lieutenant Colonel Samuel Smith, 5 October 1778
From: Washington, George
To: Smith, Samuel


          
            Sir,
            He[a]d [Quarters, Fishkill, 5 October 1778]
          
          I have attentively considered the memorial you delivered me in behalf of a respectable number of officers in the Maryland line, requesting the restoration of Capt. Norwood—It gives me real pain, that I find myself obliged to refuse their request; but the duty I owe to justice and impartiality outweighs every other consideration. Notwithstanding the honorable testimony which is given of the general good character of Capt. Norwood; his conduct in the whole of the transaction, which has terminated in his present misfortune, so far as may be judged from the complexion of the public proceedings in his case must be viewed by every unbiassed mind, as, in an high degree, blameable.
          The violation of the rules of military discipline and decorum, and the injuries offered to General Smallwood put it out of my power as the affair is now circumstanced to show the indulgence solicited, without essentially wounding the honor of that Gentleman, and encouraging a pernicious example in the army. If Capt. Norwood is sensible 
            
            
            
            of his indiscretion, it will be in his power to make atonement; and when it could be done with propriety, I should take pleasure, in remitting the consequences of his error. I am Sir Your most Obedt servt.
        